HIGGINS, Justice.
The judgment appealed from was rendered February 26, 1934, by the district court of *260Midland county,at the term beginning February 19, 1934, and ending March 24, 1984. Motion for new trial was overruled on the last day of the term, and notice of appeal given by the appellant, Meek, who is a nonresident of Midland county. Appeal bond was filed April 21, 1934.
The term of court at which the case was tried is by law limited to five weeks. Acts 1933, 43d Leg., p. 371, c. 145 (Yemon’s Ann. Oiv. St. art. 199, subds. 32, 70, 109).
The appeal must be dismissed because the bond was not filed within 20 days after the expiration of the term, as required by Acts 1927, 40th Leg. p. 21, c. 15 (Vernon’s Ann. Oiv. St. art. 2253).
It has been repeatedly held by the Courts of Civil Appeal that the 30 day period allowed a nonresident in which to file appeal bond has no application where the term of the court is by law limited to 8 weeks or less. The Supreme Court so held in J. P. Webster & Son v. Lucas, 117 Tex. 64, 296 S. W. 1089.
Citation of rulings to the same effect by l he Courts of Civil Appeals is unnecessary.
The appeal is dismissed.